Citation Nr: 0417959	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  01-07 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to July 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
benefit sought.  In December 2002, the Board remanded the 
matter for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for prostate 
cancer as a result of ionizing radiation.  See 38 C.F.R. 
§3.311.

A letter from the Defense Threat Reduction Agency (DTRA), 
dated in May 2001, indicated that the veteran had been 
confirmed as a member of the American occupation forces in 
Japan following World War II.  While with the 1st Battalion, 
6th Marines, 2nd Marine Division, he was in the Nagasaki area 
from September 23 through December 1, 1945.  It was noted 
that a scientific dose reconstruction titled Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F), determined that the 
maximum possible radiation dose the veteran might have 
received was less than one rem.  

On May 8, 2003, the National Research Council ("NRC"), at the 
request of Congress, released a report titled "A Review of 
the Dose Reconstruction Program of the Defense Threat 
Reduction Agency".  The report concluded that the methodology 
used by the DTRA for estimating radiation doses resulted in 
average doses that were generally valid, although the upper 
bound values in certain cases had questionable validity.  The 
affected cases involve veterans who were confirmed or assumed 
participants in U.S. atmospheric nuclear testing and in the 
post-war occupation of Hiroshima and Nagasaki.  Thereafter, 
DTRA devised new methods for reconstructing dose estimates.  
A reconstructed dose estimate must now be obtained from DTRA.

Additionally, the Advisory Opinions from the Under Secretary 
for Benefits (USB), by way of the Director of Compensation 
and Pension Service (DCPS), are based on a January 2001 
opinion from the Chief Public Health and Environmental 
Hazards Officer (CPHEHO).  The CPHEHO opinion was not based 
on the latest medical data regarding dose estimates.  
 
Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) as well as 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.  The RO should notify 
the veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  The veteran 
should also be specifically advised to 
submit everything he has pertaining to 
the claim.    

2.  The RO should obtain a revised dose 
assessment from the DTRA, to include a 
prostate dose summary. This assessment 
should be prepared under the DTRA's 
revised methodology, effective after May 
8, 2003.  

3.  The case should then be referred to 
the USB for an Advisory Opinion 
consistent with 38 C.F.R. § 3.311.  The 
Advisory Opinion must be based on a new 
opinion (from the CPHEHO and the Under 
Secretary for Health (USH)) that reflects 
consideration of the new DTRA dose 
summary assessment.  
A.  If the USB is unable to conclude 
either that it was at least as 
likely as not, or that there is no 
reasonable possibility, that the 
appellant's prostate cancer is 
secondary to radiation exposure, the 
case should be referred to an 
outside consultant for further 
development consistent with 38 
C.F.R. § 3.311.

B.  If the USB concludes that there 
is no reasonable possibility the 
veteran's disease resulted from 
radiation exposure in service, the 
rationale for such conclusion should 
be included with the opinion given.  
See Stone v. Gober, 14 Vet. App. 116 
(2000).

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for prostate cancer.  If it remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.
 	 	

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




